In a habeas corpus proceeding, James Kimbrough appeals from a judgment of the Supreme Court, Dutchess County (Donovan, J.), dated May 2, 1986, which, after a hearing, dismissed the writ.
Ordered that the judgment is affirmed, without costs or disbursements.
*737We have reviewed the record and agree with the appellant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
We have examined the appellant’s supplemental pro se brief, and find that it contains no meritorious arguments. Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.